BEICKELL, C. J.
The claimant, in a trial of the right of property, can not take advantage of defects or irregularities in the process levied on the property which render it merely voidable. These are available only to the defendant in the process, upon some direct proceeding for its vacation or abatement, and are not subject to be inquired into collaterally, either by a party or a stranger to the process. But, if the process is on its face void, not authorizing the seizure of the property, the claimant is entitled to take advantage of its invalidity.—Brown v. Hurt, 31 Ala. 146; Matthews v. Sands, 29 Ala. 136. The issue between the claimant and the plaintiff is, the liability of the property to the process. If the process is void on its face, the property can not be liable to seizure under it, and the plaintiff can have no right to its condemnation, whatever may be the right *240of the claimant to it. When the process is not void, the claimant must succeed on the strength of his own title — he can not be permitted to defeat the levy, and support his own claim, by showing that the title resided in any other person than himself. 2 Brick. Dig. 480, § 67. But, when the process is void, a different question arises. It is only a plaintiff in an execution or attachment capable of levy on the property, who can enter into the trial, and form with the claimant the issue, whether the property is liable to the process.
The attachment levied upon the cotton, of which the trial of the right of property was claimed, was issued by a notary public, and ex oficio justice of the peace, returnable to the Circuit Court. We have heretofore decided, that such a notary is without power or jurisdiction to issue an attachment returnable to the Circuit Court.—Vann & Waugh v. Adams, 71 Ala. 475. The writ is consequently void, and should, on the motion of the appellant, have been quashed.—Stevenson v. O'Hara, 27 Ala. 362; Matthews v. Sands, 29 Ala. 136. As this conclusion is probably decisive of the case, it is unnecessary to consider the other assignments of error.
Reversed and remanded.